 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (the “Agreement”) dated as of MAY 15, 2013 (the
“Effective Date”) by and between [                                       ](the
“Buyer”), [                                       ] (the “Seller”), and PREMIER
BEVERAGE GROUP CORP. (“PBGC” and, together with Buyer and Seller, the “Parties”)
as follows:

 

WHEREAS, on December 9, 2011, PBGC issued Seller that certain senior secured
promissory note with an original principal balance of $100,000.00 and a current
principal balance of $75,000 (“Original Debenture”); and,

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the Restated 59GP Debenture on the basis of the terms and conditions
hereof.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.Purchase of Original Debenture

 

1.1           Purchase and Sale. Effective as of the Effective Date, Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase, assume and acquire from Seller, all of Seller’s right, title and
interest in, to and under the Original Debenture, free and clear of all liens,
claims and encumbrances in exchange for (a) a cash advance of $25,000.00
(“Advance”), plus (b) eighty percent (80%) of Buyer’s net cash proceeds realized
upon sale of PBGC common stock issued upon conversion of the Original Debenture
(or any amendment thereto), up to a maximum of an additional $50,000.00
(“Remainder” and, together with the Advance, the “Purchase Price”).

 

1.2           Closing Deliveries. Immediately following the execution hereof,
but in no event more than 2 (two) days following such date (the “Closing Date”),
Seller and PBGC shall deliver, to Buyer fully-executed copies of this Agreement.

 

1.3           The Closing. The purchase and sale of the Amended Debenture
contemplated hereunder (the “Closing”), including the delivery of all deliveries
in this Section 1, shall take place on the Closing Date at the offices of Buyer;
provided, however, that the Parties agree that Closing may take place by mail,
email, facsimile or overnight delivery.

 

2.Representations and Warranties

 

2.1.          Representations and Warranties of Seller and PBGC. Seller and PBGC
represent and warrant to Buyer as of the date of this Agreement as follows:

 

2.1.1           Organization and Standing. PBGC is a corporation, duly
organized, validly existing, and in good standing under the laws of the state of
Delaware, and has the power to carry on its business as now being conducted.

 

2.1.2           Authorization. PBGC has all necessary power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
has been duly approved by all necessary actions of PBGC, and this Agreement and
any document executed or delivered to Buyer in connection herewith
(collectively, the “Transaction Documents”) constitute valid and binding
obligations of PBGC enforceable against PBGC in accordance with the terms of the
Transaction Documents, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and general principles of equity.

 

2.1.3           Title to Amended Debenture. Seller is the sole owner of the
Original Debenture and can convey good and marketable title as agreed hereunder,
free and clear of all liens, charges, security interests, claims or encumbrances
whatsoever.

 

2.2           Representations and Warranties of Buyer. Buyer represents and
warrants as follows:

 

2.2.1           Organization and Standing. Buyer is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has the power to carry on its business as now being
conducted.

 

Exhibit 10.171 

 

  

2.2.2           Authorization. Buyer has full power and authority and the legal
right to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery, and performance of the Transaction
Documents has been duly approved by all necessary actions, and the Agreement
constitutes a valid and binding obligation of Buyer enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws and
principles of equity.

 

3.Miscellaneous

 

3.1           Limitation of Liability. Seller shall not be liable to Buyer for
special, indirect, incidental, consequential, or punitive damages of the other
or for any form of damages (even if advised of the possibility thereof) other
than direct damages arising out of or in connection with this Agreement or the
subject matter hereof.

 

3.2           Survival. All representations and warranties contained in this
Agreement shall survive for a period of one year after the execution of this
Agreement unless waived in writing by the Party for whose benefit such
representations and warranties have been given. The indemnification and other
covenants of the Parties contained in this Agreement and pursuant hereto shall
survive the Closing Date and remain in full force and effect indefinitely,
subject to applicable statutes of limitation.

 

3.3           Expenses. Each Party hereto shall pay its own expenses incurred in
connection with this Agreement and in the preparation for and consummation of
the transactions provided for herein.

 

3.4           Non-Violation. Neither Seller nor Buyer shall take or omit to take
any action (or permit any person, firm, or corporation under its control to take
or omit to take any action) that would violate or cause a violation of the
representations or warranties made herein or render the same inaccurate in any
material respect as of the date hereof or which in any way would prevent the
carrying out of this Agreement or completion of the transactions contemplated
herein and in any Transaction Document. Each of the undersigned Parties shall
take all such action or further action as may be reasonably necessary or
desirable in order to effectuate the consummation of the transactions
contemplated hereby.

 

3.5           Notices. All notices under this Agreement shall be in writing and
shall be (i) delivered in person, (ii) sent by telecopy, or (iii) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or overnight express carrier, addressed in each case to the addresses
set forth above, or to any other address or telecopy number as such Party shall
designate in a written notice to the other. All notices sent pursuant to the
terms of this Section shall be deemed received (i) if personally delivered, then
on the date of delivery; (ii) if sent by telecopy before 2:00 p.m. local time of
the recipient, on the day sent if a business day or if such day is not a
business day or if sent after 2:00 p.m. local time of the recipient, then on the
next business day; (iii) if sent by overnight, express carrier, on the next
business day immediately following the day sent; or (iv) if sent by registered
or certified mail, on the earlier of the third (3rd) business day following the
day sent or when actually received. Any notice by telecopy shall be followed by
delivery of a copy of such notice on the next business day by overnight express
carrier or by hand.

 

3.6           Entire Agreement; Amendment. This Agreement supersedes any and all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the Parties, whether oral or written. No amendment, supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by all Parties hereto, or in the case of a waiver, by the
Party for whom such benefit was intended. The Parties acknowledge and agree that
facsimiles or photocopies of the executed original of this Agreement shall be
deemed to have the same force and effect as an executed original for all
purposes.

 

3.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of, and be enforceable against, the Parties hereto and
their respective successors and assigns. This Agreement shall not be assignable
by Seller or PBGC, however, this Agreement shall be assignable by Buyer upon
written notice to Seller and PBGC.

 

3.8           Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New Jersey, without regard to the
principles of conflict of laws. The Parties expressly consent to the
jurisdiction and venue of the Superior Court of New Jersey, Bergen County, for
any litigation between the Parties.

 

3.9           Waivers. Compliance with the provisions hereof may be waived only
by an instrument in writing executed by the Party granting the waiver. The
failure of any Party at any time or times to require performance of any
provisions of this Agreement shall in no manner affect the right of such Party
at a later time to enforce the same or any other provision of this Agreement. No
waiver of any condition or of the breach of any term contained in this Agreement
in one or more instances shall be deemed to be or be construed as a further or
continuing waiver of such condition or breach or of any other condition or of
the breach of any other term of this Agreement.

 

Exhibit 10.172 

 

 

3.10         Further Assurances; Cooperation. At and after the Closing, Seller
and PBGC will execute and deliver such further instruments of conveyance and
transfer as Buyer may reasonably request to issue, deposit, clear and, in the
Buyer’s (or its designee’s) sole discretion, transfer the Conversion Shares.

 

3.11         Signature in Counterparts. This Agreement may be executed in
separate counterparts, neither of which need contain the signatures of both
Parties, each of which shall be deemed to be an original, and both of which
taken together constitute one and the same instrument.

 

3.12         Jury Waiver. Seller and Buyer hereby make the following waiver
knowingly, voluntarily, and intentionally, and understand that the other, in
entering into this Agreement, is relying on such a waiver: SELLER AND BUYER EACH
HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP BETWEEN SELLER, OR ANY OTHER PERSON, AND BUYER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK 

- SIGNATURE PAGE FOLLOWS]

 

Exhibit 10.173 

 

 

IN WITNESS WHEREOF the Parties have duly executed, or caused their duly
authorized representative, to execute this Agreement.

 

SELLER:   [                                                            ]      
By:     Name:     Title: Manager       BUYER:  
[                                                               ]       By:    
Name:     Title: Manager       COMPANY:   PREMIER BEVERAGE GROUP CORP.       By:
    Name: Fouad Kallamni   Title: President  

 

Exhibit 10.174 

 